United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventor: Mark Underseth			:
Application No. 16/826,927			:		Decision on Petition
Filing Date: March 23, 2020			:				
Attorney Docket No. S2T.002A2		:

This is a decision on the petition under 37 C.F.R. § 1.137(a) filed February 14, 2022, to revive the application.

The petition is granted.

This application was filed on March 23, 2020.  This application is a continuation of Application No. 16/823,756 (“Parent Application”).

The Office issued a non-final Office action setting a three-month shortened statutory period for reply on November 29, 2021.  The Office action states,

	Claims 1-19 of this application is patentably indistinct from claims 1-19 of
Application No. 16/823,756….  Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Applicant chose to “cancel” the relevant claims in the Parent Application in so far as the applicant chose to expressly abandon the Parent Application.

Applicant filed an “Express Abandonment under 37 CFR 1.138” (“Express Abandonment”) in the Parent Application on February 3, 2022, and the Parent Application became abandoned on the same date.

Applicant filed a copy of the Express Abandonment from the Parent Application in this application a few minutes after it was filed in the Parent Application.  The Express Abandonment filed in this application lists the application number, filing date, and docket number for the Parent Application.  

Applicant did not prepare and file an Express Abandonment directed to this application.  

Applicant filed a reply to the Office action on February 7, 2022.  The reply states,

Claims 1-19 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-19 of copending Application No. 16/823,756 (reference application). 

The reference application is being expressly abandoned on even date herewith, rendering this rejection moot.

The Office issued a Notice of Abandonment on February 8, 2022.

The petition was filed on February 14, 2022.  The petition states, “Abandonment of this child application was not intended, and a response to the Office Action referred to above has been filed.”

A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by:  

(1) 	The reply required to the outstanding Office action or notice, unless previously filed,
(2) 	The petition fee, and
(3)	A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137 was unintentional.1

The petition satisfies the requirements set forth in 37 C.F.R. § 1.137(a) in so far as (1) a reply was filed on February 7, 2022, (2) the petition includes the required petition fee of $1,050, and (3) the petition includes the required statement of delay.  Therefore, the petition is granted and the application is revived.

Technology Center Art Unit 2174 will be informed of the instant decision and the application will be further examined in due course.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions






    
        
            
        
            
    

    
        1 A terminal disclaimer is also necessary if the application is a design application or if the application was filed on or before June 8, 1995.